United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-2267
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                          Victor Alberto Elias-Rodriguez

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                           Submitted: November 7, 2022
                            Filed: November 10, 2022
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Victor Elias-Rodriguez appeals the sentence imposed by the district court1 after
he pleaded guilty to production of child pornography. His counsel has moved to

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the substantive reasonableness of the sentence.

      Upon careful review, we conclude that the sentence is not substantively
unreasonable, as the court did not commit a clear error of judgment in weighing the
appropriate sentencing factors, see United States v. Garcia, 946 F.3d 413, 419 (8th
Cir. 2019); and the sentence is below the Guidelines range, see United States v.
Moore, 581 F.3d 681, 684 (8th Cir. 2009) (per curiam). We have also independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
non-frivolous issues for appeal. Accordingly, we grant counsel’s motion to withdraw
and affirm.
                       ______________________________




                                        -2-